NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 ANTOINE D. JOHNSON,                             No. 08-35869

               Plaintiff - Appellant,            D.C. No. 3:07-cv-05336-BHS

   v.
                                                 MEMORANDUM *
 WILLAPA HARBOR HOSPITAL
 DISTRICT #2; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Benjamin H. Settle, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Antoine D. Johnson, an African-American medical doctor, appeals pro se

from the district court’s summary judgment for Willapa Harbor Hospital District

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
#2 (“Hospital”) in his federal action alleging race discrimination in employment

and violations of the Due Process Clause arising out of the Hospital’s decision to

end Johnson’s courtesy staff privileges. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review de novo, Vasquez v. County of Los Angeles, 349 F.3d
634, 639 (9th Cir. 2003), and may affirm on any ground supported by the record,

Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1047 (9th Cir. 2009). We affirm.

       Summary judgment was proper on the disparate treatment claim because,

even assuming that Johnson established a prima facie case, he failed to raise a

triable issue that the Hospital’s legitimate, nondiscriminatory reason for its

decision was pretext for racial discrimination. See Vasquez, 349 F.3d at 642

(affirming summary judgement for employer on Title VII claim of disparate

treatment because “even assuming that [plaintiff] could establish his prima facie

case, his claim would fail because he could not show that [defendant’s] reason was

a pretext for discriminatory intent.”).

       Summary judgment was proper on the Due Process Clause claim because no

hearing was required since the Hospital never enforced its initial decision to end

Johnson’s privileges, but reversed itself and continued Johnson’s privileges. See

Lockary v. Kayfetz, 908 F.2d 543, 548 (9th Cir. 1990) (“Due process requires an

opportunity for notice and a hearing prior to the deprivation of a significant


GT/Research                                2                                     08-35869
property interest. We reject the [plaintiffs’] procedural due process claim because

the [relevant state action] did not deprive them of a property interest.”) (quotation

marks and citation omitted).

       Because we affirm summary judgment, Johnson’s contentions concerning

the denial of injunctive relief are moot. See HWE, Inc. v. JB Research, Inc., 993
F.2d 694, 696 (9th Cir. 1993) (explaining that “preliminary injunction . . . issue . . .

becomes moot as the summary judgment is affirmed.”).

       We do not consider new issues raised on appeal by Johnson. See Turnacliff

v. Westly, 546 F.3d 1113, 1120 (9th Cir.2008) (declining to consider a new issue

on appeal). Nor do we review the district court’s summary judgment on any

claims concerning which Johnson failed to develop any argument in his opening

brief. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992) (issues raised

in pro se litigant’s brief but not supported by argument deemed waived).

       Johnson’s remaining contentions are unpersuasive.

       AFFIRMED.




GT/Research                                 3                                    08-35869